Citation Nr: 0401146	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches claimed 
as migraines.

2.  Entitlement to service connection for allergic perioral 
dermatosis.

3.  Entitlement to service connection for venous 
insufficiency claimed as edema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1996 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.

The issue of entitlement to service connection for headaches 
claimed as migraines is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
allergic perioral dermatosis is not of record.  

2.  Competent medical evidence of a current diagnosis of 
venous insufficiency manifested by edema is not of record.  


CONCLUSIONS OF LAW

1.   An allergic perioral dermatosis disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A venous insufficiency disability claimed as edema was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As a preliminary matter, the Board notes the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations state that the provisions merely 
implement the VCAA and do not provide any additional rights.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April 2002 rating decision and the October 2002 Statement of 
the Case, the RO provided the veteran with the applicable law 
and regulations and gave notice as to the evidence generally 
needed to substantiate her claim.  The RO sent a letter to 
the veteran dated in November 2001 that advised her of what 
the responsibilities of the VA and the claimant are in 
developing the record.  See  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In regard to the November 2001 
letter, the RO advised the veteran to send all requested 
information or evidence in support of her claim within 30 
days.  The RO further advised, "If we don't receive the 
information or evidence within that time, we will decide your 
claim based only on the evidence we have received and any VA 
examinations or medical opinions...If the information or 
evidence is received within one year from the date of this 
letter, and we decide that you are entitled to VA benefits, 
we may be able to pay you from the date we received your 
claim.  If the evidence isn't received within one year from 
the date of this letter, and we decide that you are entitled 
to VA benefits, we can only pay you from the date we receive 
the evidence."  These advisements are in compliance with 
current statutes.  See Veterans Benefits Act of 2003, P.L. 
108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.

II.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service medical records show the veteran had a normal 
enlistment physical examination in October 1995.  Treatment 
records show the veteran presented in May 1996 with 
complaints of a bilateral skin rash times two days, left 
groin pain, and intermittent swelling of the right knee over 
two months, fever, and muscle aches.  She denied chills, 
nausea, vomiting, headache, and diarrhea. The veteran denied 
any changes in the rash to bilateral lower legs.  The 
assessment was possible stasis dermatitis, possible 
patellofemoral syndrome, and groin pain with unknown 
etiology.  After further testing, the assessment was probable 
venous insufficiency.  On follow up approximately one week 
later, physical examination demonstrated no edema, erythema, 
or ecchymosis.  The rash on the lower legs bilaterally was 
clear.  The assessment was bilateral leg edema/rash resolved; 
bilateral knee edema resolved.

A June 1996 private hospital report showed treatment in for 
edema and rash in her lower extremities.  She reported her 
symptoms began after lying in the sun, that there was 
swelling in her wrists and hands, and that her shoulders, 
elbows, wrists, hands, knees, and ankles were painful and 
warm.  She had a fever and some chills, but denied vomiting.  
The diagnostic impression included polyarthritis and elevated 
liver function tests.  

In January 1999, the veteran complained of an itch rash on 
the nose of two weeks duration.  She denied any change in 
cosmetic products or any allergies.  The assessment was 
atopic dermatitis.  In March, she complained of a lump on the 
side of her neck for three days.  The pertinent diagnosis was 
dermatitis nasalabial folds.  In April 1999, she was seen 
with complaints of a rash inferior to her nose with itching, 
redness, and irritation.  She self-medicated with over the 
counter antihistamine/decongestant with relief.   The 
assessment was upper respiratory infection sores.  The 
veteran returned a few weeks later with complaints of 
nasolabial fold rash that had recurred over a two to three 
month period.  She reported a history of a similar rash on 
her arm in 1982.  She experienced tingling and numbness prior 
to the appearance of the rash.  She described a clear exudate 
when the vesicles ruptured and pain.  She indicated a 
decrease in pain with coffee consumption.  The assessment 
included probable cutaneous herpes and probable dehydration 
with stress component.  In November 1999, the veteran was 
seen with chronic nasolabial fold rash.  

In March 2000, she was seen for evaluation of a chronic, 
recurrent facial rash.  She reported using hydrocortisone 
cream initially, then switching to Triamcinolone.  She 
indicated that if she did not use it nightly, she has a lot 
of redness paranasally.  Physical examination showed mild 
erythema paranasally.  The assessment was perioral 
dermatitis.  Clinical evaluation of the head, face, nose, 
skin, sinuses, and lower extremities was normal except for a 
scar on the right elbow.  

At a February 2002 VA compensation and pension physical 
examination, the examiner physician reviewed the claims file 
and service medical records.  The examination of the 
veteran's arms, abdomen, trunk, buttocks, and extremities was 
negative for skin lesions.  The examiner noted that the 
veteran's medical history was consistent with either an 
allergic dermatosis or a neurodermatitis.  Since her history 
includes allergic rhinitis and the veteran experienced skin 
problems during the same period she experienced allergic 
rhinitis, the examiner opined it was more likely that she had 
a temporary allergic dermatosis, which cleared with 
treatment.  The impression was a questionable diagnosis, non-
disabling, recurrent skin irritation, which probably was an 
allergic dermatosis, now quiescent.

The veteran also underwent an orthopedic evaluation of a 
right knee condition and left pubic fracture.  Medical 
history, physical examination, and diagnosis are limited to 
the right knee and pubis area.  There were no findings or 
diagnosis of edema or venous insufficiency.

Review of service medical records reveal a diagnosis of 
probable venous insufficiency in the latter part of May 1996; 
however, on follow-up approximately one week later, it was 
noted that the symptoms of edema in bilateral lower 
extremities had resolved.  After further testing at a 
civilian facility in June 1996, the diagnosis was 
polyarthritis and elevated liver function tests.  Service 
medical records make no further mention of generalized edema 
for the remainder of the veteran's term of service.  The 
veteran's service medical records reflect that the veteran 
sought treatment for a rash around her perioral area in 
January, March, April, and November 1999, and March 2000.  
However, at the time of her March 2000 separation 
examination, evaluation of the skin and lower extremities 
were normal.  

The record does not contain any post-service medical records 
showing complaints, findings, treatment, or diagnoses of 
current skin disorders or venous insufficiency/edema.  In 
fact, at her February 2002 VA examination, there were no 
findings or complaints of any skin rashes and the examiner, 
after reviewing the veteran's records and medical history, 
opined that it was more likely that the veteran had had a 
temporary allergic dermatosis which cleared with treatment.  
At the time of the February 2002 VA examination, there were 
no findings or complaints of edema and no diagnosis of venous 
insufficiency. 

Moreover, the veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the Board finds that, with no competent medical 
evidence of allergic perioral dermatosis or venous 
insufficiency at the time of the separation examination, and 
no evidence of a current disability, service connection for 
allergic perioral dermatosis and venous insufficiency 
manifested by edema is not warranted.  38 C.F.R. § 3.303; 
Brammer, 3 Vet. App. 223.  

As the preponderance of the evidence is against the claims 
for service connection for allergic perioral dermatosis or 
venous insufficiency manifested by edema, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for allergic perioral dermatosis is 
denied.

Service connection for venous insufficiency claimed as edema 
is denied.


REMAND

The Board observes that the veteran reported a history of 
headaches prior to service, and complained and was diagnosed 
and treated for headaches and migraines on several occasions 
during service.  At the February 2002 VA examination, the 
examiner questioned the diagnosis of migraines during 
service; however, the examiner did diagnose occasion 
headaches.  Nevertheless, the examiner did not provide an 
opinion as to whether the veteran's current headache disorder 
was related to service, i.e., whether it began or was 
aggravated during service.  

Under VCAA, VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's headache 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should review the veteran's entire claims 
file and examine the veteran.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's headache disorder is 
related to his service.  The examiner 
should state whether the veteran's 
headache disorder began during service or 
was aggravated therein.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion. 

2.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.

3.  The RO should readjudicate the 
Remanded issue, to include consideration 
of all additional evidence received.   If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



